Citation Nr: 0708063	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  01-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee, which denied reopening the 
previously denied claim of entitlement to service connection 
for peripheral neuropathy, to include as secondary to 
herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen his claim of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure; this claim were last denied 
in a May 1994 rating decision.

In Kent v. Nicholson, 20 Vet App 1 (2006), it was held that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Although notification letters dated in June 2006, November 
2005, June 2003, and June 2001, were issued in this matter, 
they do not comply with the Kent ruling. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence 
would substantiate his petition to 
reopen his claim of entitlement to 
service connection for peripheral 
neuropathy, to include as secondary to 
herbicide exposure that was last denied 
by the RO in May 1994.

Apart from other requirements 
applicable under the VCAA, comply with 
the Kent ruling and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the veteran.  He 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

In so doing, the directives of the 
Veterans Benefits Administration must 
be complied with and the veteran must 
be advised of the element or elements 
required to establish service 
connection that were found insufficient 
in the previous denial. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

2.  Such additional development 
action(s) as deemed proper with respect 
to the claim of entitlement to service 
connection for peripheral neuropathy, 
to include as secondary to herbicide 
exposure, should be undertaken.  If 
otherwise appropriate under the law, 
this includes arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations 
and directives implementing the 
provisions of the VCAA delineating VA's 
duties regarding notice and 
development.  Upon receipt of any VA 
examination report, a review should be 
conducted to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, report 
should be referred to the VA examiner 
for corrections or additions.  See 38 
C.F.R. § 4.2.

3. Thereafter, all of the evidence of 
record should be reviewed and the issue 
re-adjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



